UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-1922



PRECIOUS OKEREKE,

                                              Plaintiff - Appellant,

          versus


CHARLES A. MOYE, JR., United States District
Court for the District of Georgia,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis III, District
Judge. (CA-05-526)


Submitted: December 22, 2005               Decided:   December 28, 2005


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Precious Okereke, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Precious Okereke appeals the district court’s August 4,

2005 order denying her “Second Motion for Three-Judge Court,”

construed as a motion for reconsideration pursuant to Fed. R. Civ.

P. 60(b).     We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.    See Okereke v. Moye, No. CA-05-526 (E.D. Va. Aug.

4, 2005).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                           AFFIRMED




                                - 2 -